Case 2:16-cv-06554-JAK-SK Document 62 Filed 04/29/20 Page 1 of 25 Page ID #:1323




 Kenneth A. Reed
 (karoffice@kennethreedlaw.net)
 LAW OFFICES OF KENNETH A. REED
 406 W. 4th Street
 Santa Ana, California 92701
 Telephone: 877-755-0048

 Joseph J. Zito (pro hac vice)
 (jzito@dnlzito.com)
 Telephone: 202-466-3500
 Luiz Felipe Oliveira (pro hac vice)
 (loliveira@dnlzito.com)
 DNL ZITO
 1250 Connecticut Ave., NW Suite 200
 Washington D.C. 20036

 Attorneys for Plaintiff
 GAME AND TECHNOLOGY CO., LTD.

                         UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

                                           Civil Case No.: 2:16-cv-06554 JAK (SKx)
 GAME AND TECHNOLOGY CO., LTD.,
    Plaintiff,
                                           OPPOSITION TO MOTION
       v.                                  FOR FEES

 WARGAMING GROUP LIMITED,                  Date: July 20, 2020
    Defendant.                             Time: 8:30 am
                                           Judge : Honorable John A. Kronstadt
                                           Court: 10B
Case 2:16-cv-06554-JAK-SK Document 62 Filed 04/29/20 Page 2 of 25 Page ID #:1324




                                                  TABLE OF CONTENTS
                                                                                                                              Page
 I.      INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

 II.     HISTORY . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

 III.    THE IPR . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

 IV.     WARGAMING'S FALSE ASSERTIONS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

                    a. Exhibit 202 Supplemental . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

                    b. The February 11, 2016 Agreement of Counsel . . . . . . . . . . . . . . . . . . . . . . . . 12

 V.      THE EXCEPTIONAL STANDARD . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

                    a. Wargaming's Exceptionality Assertions are Without Merit . . . . . . . . . . . . . . 15

                    b. GAT Did Not Have a Weak Position on Service . . . . . . . . . . . . . . . . . . . . . . 16

                    c. GAT Did Not Engage in any Unreasonable Conduct . . . . . . . . . . . . . . . . . . . 17

                    d. Any Fee Request Should Have Been Brought at the PTAB . . . . . . . . . . . . . . 17


 VI.     WARGAMING'S FEE AMOUNT IS NOT REASONABLE . . . . . . . . . . . . . . . . . . . . . 19

 VII.    EXPENSES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

 VIII.   WARGAMING'S INAPPROPRIATE PERSONAL ATTACKS . . . . . . . . . . . . . . . . . . 22

 IX.     CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22




                                                                     -i-
Case 2:16-cv-06554-JAK-SK Document 62 Filed 04/29/20 Page 3 of 25 Page ID #:1325




                                            TABLE OF AUTHORITIES

 Cases                                                                                                     Page(s)

 American Vehicular Sciences LLC v. Autoliv, Inc.
       305 F. Sup. 3d 728, 737 (E.D. Mich. 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13,16, 18

 H-W Technology 2014 WL 437-8750, at *7 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

 Hockeyline, Inc. v. STATS LLC
       13-cv-1446, 2017 WL 1743022, at *3 (S.D.N.Y. Apr. 27, 2017) . . . . . . . . . . . . . . . . . 14

 Icon Health & Fitness, Inc. v. Octane Fitness
        LLC, 576 F. App'x 1002, 1005 (Fed. Cir. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

 Octane Fitness 572 U.S. at 545 (2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13, 14

 PPG Indus., Inc. v. Celanese Polymer Specialties Co
       840 F.2d 1565, 1568 (Fed. Cir. 1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16, 19

 Serrano IV, 32 Cal.3d at 635, 186 Cal.Rptr. 754, 652 P.2d 985 . . . . . . . . . . . . . . . . . . . . . . . . . 20

 SFA Sys., LLC v. Newegg Inc. 793 F.3d 1344, 1348 (Fed. Cir. 2015) . . . . . . . . . . . . . . . . . . . . 14

 Stone Basket ,LLC v. Cook Med. LLC 892 F.3d 1175 at 1181 (Fed. Cir. 2017) . . . . . . . 15, 16, 19

 Sundance v. Municipal Court, 192 Cal.App.3d 268, 273-274, 237 Cal.Rptr. 269 (1987) . . . . . 20

 Thryv, Inc., fka Dex Media, Inc. V. Click-to-call Technologies, LP, et al. USSC on
         Certiorari to the United States Court of Appeals for the Federal Circuit
         No. 18–916. (Argued December 9, 2019—Decided April 20, 2020) . . . . . . . . . . . . . . . . 1




                                                              -ii-
Case 2:16-cv-06554-JAK-SK Document 62 Filed 04/29/20 Page 4 of 25 Page ID #:1326




 I.       INTRODUCTION

          Wargaming was physically served on December 10, 2015 (Ex. D) 1 and waived any

 defenses to improper service, in writing, on February 11, 2016. (Ex. H) Wargaming was thus

 fully and properly "served" at least as early as February 11, 2016. Further, because the action of

 waiving defenses of any improper service (such as a missing stamp) relates back to the date of

 physical service, Wargaming's service was effective nunc pro tunc on December 10, 2015.

          Wargaming's IPR request was filed untimely on March 13, 2017 and this issue was

 properly raised at the PTAB.2

          As explained herein below, Wargaming, knowing the above to be correct, choose to

 misdirect, obfuscate and confuse the PTAB, first by falsely denying that any physical service

 had occurred, (see: Ex. W, Wargaming's IPR Request p. 73) "Wargaming.net never received a

 copy of the summons and complaint." and again (see Declaration of Joannou, Ex. X) "I cannot

 recollect receiving any copies of any of the materials referred to in Exhibits 2001 or 2002,

 including the summons and complaint attached to Exhibit 2002."

          Next, after the denial of physical receipt was proven wrong, (Ex's. D, G & H),

 Wargaming switched direction and presented a constantly changing set of factual and legal

 assertions shrouded in a fluid legal position on "proper service." Wargaming achieved its

 desired obfuscation and misdirection of the PTAB. For example, the PTAB was so unfamiliar


 1
     Exhibits A - V were submitted by Wargaming. GAT has added Exhibits W - AA.
 2
   It should be noted that, last Monday's decision from the United States Supreme Court, issued
 long after the conclusion of the IPR in this matter, determined that the one year statutory bar set
 forth in 35 USC §315(b) can be ignored by the PTAB even without cause and not subject to any
 judicial review. see: Thryv, Inc., fka Dex Media, Inc. V. Click-to-call Technologies, LP, et al.
 Certiorari to the United States Court of Appeals for the Federal Circuit No. 18–916. (Argued
 December 9, 2019—Decided April 20, 2020)

                                                 -1-
Case 2:16-cv-06554-JAK-SK Document 62 Filed 04/29/20 Page 5 of 25 Page ID #:1327




 with judicial procedure that it became confused, as noted by the CAFC which commented on the

 IPR Panel's confusion:

         "Another APJ on the panel expressed his concern that "[i]f we don’t have a
        [district court] decision saying that service occurred, what is it that we are
        supposed to hang our hat on here?" J.A. 3110. . . . and emphasized that "no
        district court has deemed service to have occurred." (Game & Tech, Co. v
        Wargaming Grp., 942 F.3d 1343, 1347 (Fed. Cir. 2019).

 The CAFC, knowing such to be an incorrect statement of judicial proceedings, concluded:

        "At the outset, we address GAT’s assertion that the Board erred by holding . . .
        that it cannot find proper service if "no district court has deemed service to have
        occurred." Wargaming , 2018 WL 4278986, at *6. We agree with GAT. . . . The
        Board cannot strictly rely on a district court’s determination of proper service
        because district courts rarely make such determinations. Indeed, where the
        parties do not challenge service, a district court might never determine whether
        service was proper or whether the defendant waived its defense of improper
        service. (GAT v Wargaming at 1349) (emphasis added)

 The PTAB panel clearly had little knowledge or experience in Federal Court procedures and

 Wargaming took full advantage of that inexperience it its gamesmanship of the PTAB process.

        GAT's IPR counsel, Sughrue Mion, simply struggled to keep up with the ever-changing

 assertions of Wargaming. Service ws never an issue in the District Court proceedinsg. GAT did

 not introduce any false evidence into the record in this Court, nor in any proceedings before the

 PTAB. GAT did not misrepresent the February 11, 2016 agreement of counsel.



 II.    HISTORY

        The instant law suit was filed in Texas on July 9, 2015. Wargaming was served on

 December 10, 2015. [Ex. D, p. 1]

        On February 11, 2016, counsel for Wargaming, Mr. Kevin Collins, called undersigned

 counsel. (All statements of undersigned counsel are supported by the attached Declaration of


                                                 -2-
Case 2:16-cv-06554-JAK-SK Document 62 Filed 04/29/20 Page 6 of 25 Page ID #:1328




 undersigned counsel, Mr. Zito.) Mr. Collins confirmed the conversation and the agreement of

 counsel in a follow-up e-mail on February 11, 2016. [Ex. H]. Undersigned counsel

 acknowledged the e-mail and confirmed the agreement also on February 11, 2016. [Ex. H]

        Mr. Collins stated that Wargaming was in possession of a copy of the Complaint. Mr.

 Collins did not indicate how he and/or his client came into possession of the Complaint.

 Undersigned counsel does not know how Mr. Collins came into possession of the Complaint.

 Undersigned counsel was informed that the process server, Mr. Talbot, had served the

 documents on his client. It is also possible that he came into possession by other unknown

 means, including through the copy mailed to his Client in Cypress.

        Mr. Collins stated, and confirmed in his e-mail, that he was of the opinion that service

 was not "properly" effected. Mr. Collins never stated that service did not occur, only that it was

 not "properly effected" and he waived any defense based upon the alleged "improper" service.

 Mr. Collins did not elaborate on "improper service" in either the conversation or the e-mail.

 Undersigned counsel does not know why Mr. Collins made that assertion at that time. The e-mail

 also contained the statement:

        "Nevertherless, we will waive service and our defenses to improper service in
        exchange for your agreement that we have until April 1 to Answer or
        otherwise respond to the complaint."

        Because counsel had reached an agreement on accepting service and waiving any

 "defenses to improper service", undersigned counsel understood that whatever reason or reasons

 Mr. Collins had for his assertions of improper service were moot and undersigned counsel

 inquired no further. Undersigned counsel also understood that by agreement, service had been

 effected at least as of February 11, 2016. This was the agreement of counsel and undersigned

 counsel fully relied upon this agreement and made no further attempts at formalizing service, as

                                                 -3-
Case 2:16-cv-06554-JAK-SK Document 62 Filed 04/29/20 Page 7 of 25 Page ID #:1329



 none were needed. Undersigned counsel accepted the word of opposing counsel as his bond and

 had no reason to suspect otherwise.

         The civil litigation proceeded in course, Wargaming filed a timely answer and a motion

 to transfer. The case was transferred to California. Neither party raised any issues regarding

 service. Undersigned counsel gave no further thought to service.

         The litigation was stayed in November of 2016 [D.E. #23] and the case became dormant.

         Wargaming, filed an IPR request on March 13, 2017, more than year after counsel agreed

 on service and four months after the stay. Our firm raised no issue as to the timeliness of the

 filing, no discussion of counsel was had regarding the new IPR, as the parties had already agreed

 to stay this matter four months earlier [D.E. #23], pending the resolution of a different IPR filed

 by a third party.



 III.    THE IPR

         Plaintiff, GAT, engaged the law firm of Sughrue Mion to serve as counsel in the IPR

 proceedings at the PTAB. Undersigned was consulted for discussions in the IPR proceedings

 and provided documents to Sughrue and two declarations, but took no role in briefing at the

 PTAB. Final oral argument was conducted by Mr. Castellano of the undersigned firm, after

 briefing was completed by Sughrue.

         The Sughrue firm contacted undersigned in March of 2017 and asked if we had ever

 served the Complaint on Wargaming. Undersigned counsel was surprised to hear that more than

 a year after the litigation had begun, Wargaming had stated in writing that: "Wargaming.net

 never received a copy of the summons and complaint." (Ex. W, Wargaming Petition for IPR

 proceeding at p. 73). Wargaming had obviously in fact received a copy of the Complaint.

                                                 -4-
Case 2:16-cv-06554-JAK-SK Document 62 Filed 04/29/20 Page 8 of 25 Page ID #:1330



 Wargaming's counsel had called, had attended hearings, filed an answer and moved to transfer to

 California. We provided Sughrue with a copy of the Declaration of the process server, Mr.

 Talbot, from our electronic files, which indicated service on December 10, 2015. [Exhibit I, p.3

 ] This one page document has a December 13 signature of Mr. Talbot and a certification at the

 bottom signed by Mr. Bridgman, dated December 17, 2015. We also provided a "Certificate -

 Attestation" from our electronic files which indicated service on December 14 (Ex. Z page 1).

 Sughrue submitted these two pages to the PTAB as exhibits 2002 and 2001, respectively.

 Undersigned does not know if the correct service date was December 10 or December 14, 2016,

 however it appears from the documents that December 10 is the correct date of service by Mr.

 Talbot and that December 14 was written in error by the certifier on IPR exhibit 2001 (Ex. Z).

        GAT's IPR counsel, Sughrue, included these two pages as exhibits 2001 and 2002, as an

 attachment to GAT's July 12 IPR response, with the assertion that: (see: Ex. C p.1)

                First, Wargaming.net LLP, a real party-in-interest to this
                proceeding (see Petition at 72), was served with a complaint
                alleging infringement of the ‘243 patent on December 14, 2015, in
                accordance with the laws of England and Wales. Therefore, this
                Petition is barred under 35 U.S.C. §315(b)

 Sughrue appears to have relied upon the date stated by the certifier on exhibit 2001.

        We were subsequently asked by Sughrue, in July, 2017, for any additional documents

 and undersigned counsel provided all documentation in our electronic files related to service.

 We had no e-mail records of our correspondence with the process server or with the Covington

 firm.3 We provided copies of our files on service, which included attachments from the process


 3
  All of the firm's e-mail records (not just GAT records, but all e-mail records) were lost in
 August of 2016, having been destroyed by our ISP, Verio, International. We filed suit against
 Verio seven months earlier because of the damage done to our records. see Ex. AA, DNL Zito v
 Verio International 1:16-cv-01742 DCD filed August 29, 2016, complaint at paragraph 9. None

                                                 -5-
Case 2:16-cv-06554-JAK-SK Document 62 Filed 04/29/20 Page 9 of 25 Page ID #:1331



 server that had been saved in our electronic records, as well as copies of the Complaint and of

 the stamped Summons received from the Court [D.E. #3]. We understand that those were

 submitted to the PTAB as supplemental exhibits 2001S (Ex. Z) and 2002S (Exhibit D). These

 exhibits were submitted to the PTAB with a cover document, Exhibit Y. Suhgure's second

 submission to the PTAB made no representation regarding the attachments to the Declaration of

 Mr. Talbot. These were records submitted to support the assertion that Mr. Talbot had actually

 physically served papers on Mr. Joannou on December 10, 2015, which was the sole issue raised

 by Wargaming, which had denied that any physical service of any papers had occurred.

        Instead of acknowledging that service was complete and effective as of February 11,

 2016 and honoring the agreement of counsel, Wargaming's counsel instead filed a fraudulent

 declaration from Mr. Joannou asserting that Wargaming "had never been served" and asserting

 that the process server, Mr. Talbot was lying. [Wargaming Brief at p 3, Ponder Declaration ¶ 39

 and Declaration of Joannou Ex X]:

        On August 16, 2017, Wargaming filed a Reply supporting its Petition for Inter
        Partes Review and supporting declaration from Wargaming’s agent, Mr. Joannou,
        stating that he had no record or recollection of having been served with any
        documents and his diary indicated that it was very unlikely that he was in the
        office at the time he was allegedly served. Ponder Decl., ¶ 39.

 The PTAB determined that Mr. Talbot had indeed served Mr. Joannou: (see Exhibit S, PTAB

 Final Decision):

        On one hand, therefore, we have Mr. Talbot’s Witness Statement of Service,
        which was signed only three days after the alleged service took place on
        December 10, 2015, and testimony from Mr. Talbot confirming that the first page
        of Exhibit 2002 (Supplemental) is his “proof of service.” On the other hand, we
        have testimony from a witness more than one and a half years after the alleged
        service stating that he does not recall having received documents from Mr.


 of the lost records were ever recovered.

                                                 -6-
Case 2:16-cv-06554-JAK-SK Document 62 Filed 04/29/20 Page 10 of 25 Page ID #:1332



          Talbot. We do not find either Mr. Talbot’s or Mr. Joannou’s testimony to lack
          credibility, but Mr. Joannou’s testimony is inconclusive at best. Based on our
          review of the evidence, we credit Mr. Talbot’s testimony that he delivered some
          documentation to Mr. Joannou.

  Wargaming, in November of 2017, then changed its excuse to "improper service" alleging that

  the Summons was not properly stamped. However, the issue of proper service and any defenses

  were waived by agreement of counsel in February 2016 (Ex. H) thus the issue of properly

  stamped copies of a Summons raised for the first time by Wargaming late in the process and

  only after its first position of "no physical service at all" had failed, was irrelevant. This

  prompted undersigned's first declaration which referenced the agreed waiver of defenses of

  improper service. (Ex. K)

          Had Wargaming not started down this nonsensical path, of denial of physical service and

  then disavowing the written agreement of counsel, they could have avoided all of the effort they

  now complain about.

          To their credit however, this gamesmanship directed at the PTAB was successful in

  confounding the issue of service and keeping the IPR alive to final decision. This preposterous

  contention that a bonded process server would lie about service and that a licensed English

  Solicitor, GH Bridgman, would fraudulently certify that lie, necessitated the deposition of Mr.

  Talbot. This extra activity was not caused by GAT. The necessity of a deposition was caused by

  the fraudulent declaration of Wargaming. Wargaming's own Ex. D is a true and correct copy of

  the declaration and certification of the fact that physical service did in fact occur on December

  10, 2015. Wargaming's own Ex. H is proof that Wargamings counsel was aware of the service

  and waived any defense of improper service. The CAFC confirmed that service occurred: "The

  process server served Wargaming.net on December 10, 2015 “with the Summons in a Civil


                                                    -7-
Case 2:16-cv-06554-JAK-SK Document 62 Filed 04/29/20 Page 11 of 25 Page ID #:1333



  Action issued herein, together with” the attached documents." see Game & Tech, Co. v

  Wargaming Grp., 942 F.3d 1343, 1346 (Fed. Cir. 2019)

          Once Mr. Talbot was deposed, which was insisted upon by Wargaming, it became clear

  that Mr. Joannou had been served on December 10, 2015. It also became apparent that Mr.

  Talbot may have served the wrong (i.e. unstamped) copy of the Summon on Mr. Joannou.

  Again, stamped or unstamped was immaterial, as counsel had already agreed to a waiver.

          Wargaming's argument then shifted to "no proper formal service" instead of no service.

  GAT properly countered that new argument by establishing that any service errors were waived

  when Wargaming's counsel, Mr. Collins waived service and waived "defenses to improper

  service." Undersigned counsel filed a notice with this Court [D.E. #37] and a declaration was

  filed in the PTAB as exhibit 2019/2020 (Exhibit J) establishing that service was proper because

  of the waiver of any defense based upon defects in service (Ex H). see Ex. J, Declaration of

  Zito:

          "Plaintiff was contacted by counsel for Defendant, on February 11, 2016 at 1:01
          PM by telephone. See Exhibit B, phone records of Plaintiff's counsel showing a
          telephone call from 202-662-5598 and the web page form Covington showing Mr.
          Collins number as 202-662-5598. Wargaming's counsel introduced themselves
          and confirmed service their client in the UK and in Cypress (although the Cypress
          service was informal) and stated that Wargaming would not be challenging
          service." 4


  4
    Wargaming's Brief, p.4 final paragraph, asserts that the lack of inclusion of the February 11 e-
  mail exchange was somehow a deliberate and sinister effort at subterfuge. As explained in
  Exhibit AA, see paragraph 9 of the Complaint, undersigned counsel was not in possession of the
  e-mail exchange at that time, because the ISP had destroyed all e-mail records in August of
  2016. It is also nonsense to assert that undersigned would hide an e-mail that confirms in
  writing the agreement of a waiver of defenses of service defects. Exhibit H, the February 11,
  2016 e-mail of counsel, which was apparently in the possession of Wargaming's counsel the
  whole time, confirms the agreement. Had undersigned counsel been in possession of the e-mail
  it would certainly have been produced much earlier. Wargaming only produced the e-mail in
  December of 2017. Given the possession of the e-mail, why did Wargaming ever deny service?

                                                  -8-
Case 2:16-cv-06554-JAK-SK Document 62 Filed 04/29/20 Page 12 of 25 Page ID #:1334



         It is to be again noted here that counsel's agreement of January 11, 2016 waiving all

  defenses to improper service had mooted any issue of stamped or un-stamped summons. Had

  Wargaming simply honored the binding agreement of counsel, none of the activity that it now

  complains of would have occurred.

         Wargaming instead advanced an interesting new theory based upon the principle of

  "permissible deception of opposing counsel." Undersigned counsel understood that service was

  dejure proper because defenses were waived. Thus counsel made no further effort to effect

  service, as none was needed. Undersigned counsel was not aware that Wargaming counsel

  would later say "gotcha" by claiming that the waiver did not count at the PTAB and asserting

  that there is no statutory date because "Wargaming was never served."

         Again, gamesmanship paid off. Undersigned counsel trusted that the issue of formal

  service was moot as of the agreement of February 11, 2016, and thus made no further efforts at

  perfecting service, or even of inquiring as to the nature of the asserted lack of formality. The

  PTAB determined that actual formality was required to comply with 35 U.S.C. §315(b) and that

  a waiver of defenses in a District Court did not correct any defect in formality for the purposes

  of 35 U.S.C. §315(b). Wargaming benefitted from its deception.

         The obfuscation and misdirection set forth by Wargaming at the PTAB, confounded and

  delayed the issue, to the extent that a decision on the merits of the validity of the claims was

  reached. The side issue of when does a waiver count was caused by the deceptive actions and

  gamesmanship of Warganming, not by any action of GAT and thus no fees shifting is

  appropriate.




                                                   -9-
Case 2:16-cv-06554-JAK-SK Document 62 Filed 04/29/20 Page 13 of 25 Page ID #:1335



  IV.    WARGAMING'S FALSE ASSERTIONS

         Wargaming's claim for fees is based on two assertions. First, that GAT's IPR exhibit

  #2002 Supplemental (Ex. D to Wargaming's motion) was "false evidence" (see Motion at p.1 and

  p.13) and Second that the February 11, 2016 conversation and e-mail (Ex. H) exchanged

  between counsel did not confirm service (see Motion at p. 2 and p. 14) and thus GATS assertion

  that it did was false. Both of these assertions are demonstratively incorrect.



  a.     Exhibit 2002 Supplemental:

         Wargaming makes the following assertion on page 3 of its brief:

         On July 28, 2017, GAT filed Supplemental Ex. 2002, which in addition to
         containing Mr. Talbot’s Witness Statement, contained copies of the documents
         allegedly served on Wargaming, including two copies of a summons bearing the
         clerk’s signature and the Court’s seal. See Ponder Decl., Ex. D at Appx1754-55
         and Appx1756-57.

  Wargaming does not cite to any document that supports its assertion that GAT ever asserted that

  IPR exhibit 2002 (Ex. D) Supplemental was a copy of the materials served by Mr. Talbot.

  Wargaming makes several other unsubstantiated accusations in its Motion:

         In fact, although Wargaming has sought an explanation, GAT has never provided
         an explanation as to why it submitted a false exhibit to Mr. Talbot’s Witness
         Statement. Ponder Decl., ¶ 47. (see Motion footnote 4)

  and:

         GAT failed to explain how or why it had submitted Supplemental Exhibit 2002
         and represented it to be the documents Mr. Talbot served, when it was not. (see
         Motion p. 6)

  Wargaming fails to cite to any support for these assertions. Undersigned is not aware of any

  request for any explanation and GAT never filed any false assertions. Had Wargaming inquired

  of undersigned counsel, GAT would have provided any explanation or clarification requested,

                                                 -10-
Case 2:16-cv-06554-JAK-SK Document 62 Filed 04/29/20 Page 14 of 25 Page ID #:1336



  undersigned counsel was not aware of any dispute other than the assertion by Mr. Joannou that

  Mr. Talbot was lying because no service had occurred at all. Un-stamped summons was not an

  issue that GAT counsel was aware of at that time.

         IPR Exhibit 2002 Supplemental was submitted along with IPR Exhibit 2001

  Supplemental, On July 19, 2017 to demonstrate that Mr. Talbot had indeed physically served

  papers on Mr. Joannou, with the following statement: (see Ex. Y)

         Counsel for Wargaming Group Limited (“Petitioner”) contacted Game and
         Technology Co., Ltd.'s (“Patent Owner's”) Counsel by e-mail on July 18, 2017,
         requesting complete copies of Exhibits 2001 and 2002, including the attachments
         referred to in the Exhibits. Patent Owner has provided copies of the attached
         Exhibit 2001 Supplemental and Ex. 2002 Supplemental to Patent Owner's counsel
         by e-mail on July 19, 2017.

  As explained above, counsel provided all of the service related documents in its electronic files,

  including those believed to have been served on Wargaming, and other documents. These

  documents included the unstamped Summons served on Wargaming. The documents also

  included the stamped Summons from the Court [D.E. #3] which had been sent to the process

  server but apparently not served. Counsel at that time had no reason to believe that Mr. Talbot

  had failed to serve the correct documents.

         Mr. Talbot, when deposed by Wargaming in November 2017, stated “Whether they are

  incomplete or completely wrong I don’t know, but they are certainly not what I served.” (see

  Wargaming's brief at page 4). This was the first time undersigned counsel learned that Mr.

  Talbot may have served the wrong copy of the Summons. We will never know what papers

  were actually served, because Wargaming still denies that any physical service ever occurred

  and thus no one has the original papers that were served.

         The only declaration from GAT as to service was prompted by the admission of Mr.


                                                 -11-
Case 2:16-cv-06554-JAK-SK Document 62 Filed 04/29/20 Page 15 of 25 Page ID #:1337



  Talbot that he may have served the wrong papers and submitted in November 2017. After

  searching paper files from storage (the case had been dormant for over a year, and service had

  occurred almost two years earlier), undersigned executed a declaration certifying that he had

  received, in paper, from the process server company, the documents submitted to the PTAB as

  IPR Exhibit 2019. (Ex. K) There is no assertion that these documents do not represent the

  documents as physically served. Thus there is no assertion that any declaration by counsel or

  GAT was inaccurate.

            Again, this issue was irrelevant, as Wargaming had already waived any defense to

  improper service. Undersigned counsel never understood why this issue was continuing to be

  pursued by Wargaming.



  b.        The February 11, 2016 Agreement:

            There can be no dispute that any and every reading of the e-mail exchange between

  counsel "confirms service." Wargaming waived the formalities of services and waived any

  defenses based on improper service. There is nothing misleading in D.E. #37 the Notice of

  Service, filed with the District Court in November 2017. 5 The entire e-mail (Ex. D) is set forth

  below:

            Joe- Good to speak with you today. This will confirm our conversation wherein I
            indicated that Covington would be entering an appearance on behalf of the
            Wargaming entities in the lawsuit you filed in ED Tex. on behalf of Game &
            Technologies, Co. Ltd.

            As I indicated, we still do not believe that service was properly effected on either
            Wargaming entity. Nevertheless, we will waive service and our defenses to
            improper service in exchange for your agreement that we have until April 1 to


  5
      Wargaming has never objected to this filing.

                                                     -12-
Case 2:16-cv-06554-JAK-SK Document 62 Filed 04/29/20 Page 16 of 25 Page ID #:1338



           answer or otherwise respond to the complaint.

           Please email me a reply confirming your agreement on this.

           Many Thanks
  ---
           Kevin:
           I confirm this agreement.

           Good to speak with you again.

  Undersigned counsel does not know how this email exchange can be read to mean anything

  other than an agreement by counsel to confirm that service was agreed to be effective and

  complete as of February 11, 2016. Yet, Wargaming's Motion asserts:

           ". . . Mr. Zito's false representation that Wargaming had "confirmed service with
           an e-mail memorializing the February 2016 call." (Motion page 4)

  There is nothing false about claiming that an e-mail which memorializes an agreement to waive

  defenses to service is an agreement that "confirms service."



  V.       THE EXCEPTIONAL STANDARD

           A dispute over formalities of proper service, and over the effect of a waiver of defenses

  to proper service does not stand out from other cases.

           To be "exceptional, a case must “stand out from others with respect to the substantive

  strength of a party’s litigating position (considering both the governing law and the facts of the

  case) or the unreasonable manner in which the case was litigated.” Octane Fitness, 572 U.S. at

  545 (2014)6 As discussed in American Vehicular Sciences LLC v. Autoliv, Inc., 305 F. Sup. 3d


  6
   See Autoliv: "In Octane Fitness, despite articulating a less rigid standard than that previously in place, the Supreme
  Court emphasized that a fee award under § 285 should still be the exception, not the rule. Id. at 555. "District Courts
  may determine whether a case is 'exceptional' in the case-by-case exercise of their discretion, considering the totality
  of the circumstances." Id. at 554. Factors to be considered in determining whether a case is "exceptional" include,
  but are not limited to, "frivolousness, motivation, objective unreasonableness (both in the factual and legal

                                                           -13-
Case 2:16-cv-06554-JAK-SK Document 62 Filed 04/29/20 Page 17 of 25 Page ID #:1339



  728, 737 (E.D. Mich. 2019) the Supreme Court emphasized that a fee award under § 285 should

  still be the exception, not the rule. Octane at 555.

           There is nothing exceptional about this case, nothing stands out, no part of this litigation

  or the IPR was conducted in an unreasonable manner. Wargaming never moved to strike any

  service related pleadings, never filed any Rule 11 motions, never fought any actions, nor accused

  GAT of fraud or misconduct. This case falls squarely within the realm of ordinary. In the

  Federal Court action, the parties agreed on everything, including an agreed waiver of service.

  The parties jointly agreed to an early stay of this matter based on an IPR filed by a third party.

  When Wargaming later filed its own IPR, Wargaming denied that service ever occurred, when

  presented with evidnce that physical service occurred and that a waiver of defenses existed,

  Wargaming changed its tactic to assert that a waiver of defenses did not constitute "formal

  service" for the purposes of 35 USC §315(b) in an IPR proceeding. This was a novel theory and


  components of the case) and the need in particular circumstances to advance considerations of compensation and
  deterrence." Id. at 554, n. 6 (internal quotations omitted). The movant need only establish "exceptional
  circumstances" under § 285 by a preponderance of the evidence. Id. at 557-58.
             Further, "it is the 'substantive strength of the party's litigating position' that is relevant to an exceptional
  case determination, not the correctness or eventual success of that position. A party's position on issues of law
  ultimately need not be correct for them to not 'stand[] out,' or be found reasonable." SFA Sys., LLC v. Newegg Inc.,
  793 F.3d 1344, 1348 (Fed. Cir. 2015) (citing Octane Fitness , 572 U.S. at 554)); see also Hockeyline, Inc. v. STATS
  LLC, 13-cv-1446, 2017 WL 1743022, at *3 (S.D.N.Y. Apr. 27, 2017) ("The fact that a patent holder loses a case
  does not make it 'exceptional.' A case is not automatically exceptional because a patent was stricken for obviousness;
  after all, an obvious patent was originally allowed by a patent examiner.").
            Finally, even if the Court were to determine that this case is exceptional, Defendants would not be
  automatically entitled to an award of attorney's fees. See Icon Health & Fitness, Inc. v. Octane Fitness, LLC, 576 F.
  App'x 1002, 1005 (Fed. Cir. 2014) ("The Supreme Court's decision in Octane did not, however, revoke the discretion
  of a district court to deny fee awards even in exceptional cases."). A determination as to the propriety of a fee award
  is a separate discretionary inquiry. See 35 U.S.C. § 285 ("The court in exceptional cases may award reasonable
  attorney fees to the prevailing party.") (emphasis added); Net Talk.com, Inc. v. Magic Jack Vocaltec Ltd ., No. 12-
  CV- 81022, 2015 WL 10015379, at *3 (S.D. Fla. Nov. 20, 2015) (collecting cases stating that the determination as to
  the propriety of a fee award is a separate discretionary inquiry), report and recommendation adopted by 2016 WL
  498437 (S.D. Fla. Feb. 9, 2016), a9'd, 682 F. App'x 941 (Fed. Cir. 2017). "In determining whether to award
  attorney's fees, courts consider the closeness of the case, the tactics of counsel, the conduct of the parties, and any
  other factors that may contribute to a fair allocation of the burdens of litigation as between winner and loser." H-W
  Technology, Inc. v. Overstock.com Inc., No. 3:12-CV-0636-G (BH), 2014 WL 4378750, at *7 (N.D. Tex. Sept. 3,
  2014)."

                                                             -14-
Case 2:16-cv-06554-JAK-SK Document 62 Filed 04/29/20 Page 18 of 25 Page ID #:1340



  was decided in favor of Wargaming, because the patent claims were invalidated by the PTAB.

         Although the same documentation was filed in this District Court [D.E. #37] Ex J, more

  than two years ago, Wargaming never raised any objection to the document nor asserted any

  denial of service in the District Court. Wargaming never raised an issue of "exceptionality" and

  never sought sanctions and never suggested any fee shifting until after the conclusion of the IPR

  and after the CAFC decision was rendered. At no time did Wargaming ask GAT to withdraw a

  pleading or retract a contention. see Stone Basket:

         A "party cannot simply hide under a rock, quietly documenting all the ways it's been
         wronged, so that it can march out its 'parade of horribles' after all is said and done.'"

         Stone Basket ,LLC v. Cook Med. LLC, 892 F.3d 1175 at 1181 (Fed. Cir. 2017).



  a.     Wargaming's Exceptionality Assertions are Without Merit:

         Wargaming incorrectly asserts that GAT was responsible for the issue of proper service

  and caused additional unnecessary activity. As detailed above, this is incorrect. GAT and

  Wargaming entered into a written agreement of counsel that established service at least as early

  as February 11, 2016. Wargaming embarked on an effort to rid itself of that agreement, first by

  denying that any physical service occurred at all and then by arguing that the agreement of

  counsel did not establish the level of "service" required under 35 USC §315(b). During this

  process, GAT provided documents, first to establish that physical service actually occurred and

  second to establish that a waiver of any informalities was made. Wargaming argues in its

  motions for fees that GAT's arguments about service were inarticulate. Inarticulate is not a

  basis for a finding to meet the exceptional case standard. In addition, any assertion of

  misconduct at the PTAB should have been raised and addressed first there.


                                                  -15-
Case 2:16-cv-06554-JAK-SK Document 62 Filed 04/29/20 Page 19 of 25 Page ID #:1341



         Having failed to raise an issue of sanctions at the PTAB, GAT cannot now ask the Court

  to make an assessment and thus is not entitled to any PTAB fees. see American Vehicular

  Sciences LLC v. Autoliv Inc., at 24:

         Further, the PTAB, in its Final Written Decisions on the three IPRs, made no
         finding that AVS's position was "meritless," "frivolous," "baseless," etc., but only
         that it did not find AVS's arguments "persuasive." (See, e.g., DEs 40-9 at 25, 29;
         40-10 at 20.) While I recognize that Defendants could be "entitled to reasonable
         attorney fees based upon the premise" that the IPRs "substituted for the district
         court litigation," PPG Indus., 840 F.2d at 1569 , if AVS's posture in the PTAB
         were as egregious as Defendants now portray, it is nonetheless curious that: (1)
         the PTAB, which could have awarded attorney fees sua sponte, did not do so;
         and, (2) Defendants made no request for fees or for a finding of exceptionality in
         the PTAB (Tr. at 20-21), the very tribunal which was so deeply ensconced in the
         merits of the respective positions taken in the IPR proceedings and which has a
         particular expertise in evaluating the arguments made with respect to prior art,
         priority and presumably validity.

  Wargaming never asked the PTAB for an award of fees.



  b.     GAT Did Not Have a Weak Position on Service

         GAT had a written agreement on service which explicitly waived any defense to

  improper service. That is not a weak position.

         GAT did not have to prevail on the issue of service for its action to avoid being

  exceptional. "A strong or even correct litigating position is not the standard by which we assess

  exceptionality," and "'[a] party's position on issues of law ultimately need not be correct for them

  to not "stand[] out" or be found reasonable.'" Stone Basket ,LLC v. Cook Med. LLC, 892 F.3d

  1175 at 1180 (Fed. Cir. 2017). GAT's position on service was well founded as detailed herein.

  Wargaming has the burden of demonstrating exceptionality and it cannot.




                                                   -16-
Case 2:16-cv-06554-JAK-SK Document 62 Filed 04/29/20 Page 20 of 25 Page ID #:1342



  c.     GAT Did Not Engage in any Unreasonable Conduct

         The manner in which this matter was conducted was far from unreasonable. The two

  incorrect assertions of unreasonable conduct made in Wargamings motion are discussed above.

  There is nothing unreasonable in a party providing available documents in response to incorrect

  broad assertions made by the opposing party.

         When Wargaming denied that any physical service was made: "Wargaming.net never

  received a copy of the summons and complaint." GAT responded by providing IPR exhibit 2001

  and 2002 which indisputably demonstrated that Wargaming was wrong, physical service of both

  the Complaint and the summons had been made. (As confirmed by both the PTAB and the

  CAFC). When Wargaming asked for any additional documents, GAT provided documents in its

  files that related to service. Wargaming, not believing that Mr. Talbot actually delivered

  anything to Mr. Joannou, "I cannot recollect receiving any copies of any of the materials

  referred to in Exhibits 2001 or 2002", decided to depose Mr. Talbot. The deposition proved that

  service had indeed occurred.

         After the deposition, Wargaming changed its position to: "did not receive a stamped copy

  of the summons." GAT then searched deeper into its records (see Zito Declaration) and agreed

  with Mr. Talbot that he may have erroneously served only the unstamped copy of the summons.

         This is proper reasonable conduct, by both parties, who learn new information in

  response to discovery. In fact, that is the purpose of discovery.



  d.     Any Fee Request Should Have Been Brought at the PTAB

         Wargaming had ample time and opportunity to bring its motion for fees at the PTAB.

  Wargaming made no such request and never raised any issue of improper activity at the PTAB.

                                                  -17-
Case 2:16-cv-06554-JAK-SK Document 62 Filed 04/29/20 Page 21 of 25 Page ID #:1343



  Wargaming should thus be precluded, based upon case law, from seeking fees fro the District

  Court based upon alleged improper activity that occurred in a separate, but related, matter. Fees

  spent on an IPR can be included in a District Court award under exceptional case law, however it

  must be shown that the District Court case was exceptional and that the IPR was a necessary part

  of the exceptionality in the District Court.

         This matter was stayed in the District Court before any substantive activity occurred.

  Thus there can be no basis in the District Court proceeding for Wargaming to make any assertion

  of exceptionality. In fact, Wargaming does not allege that any activity in the District Court gives

  rise to any assertion of exceptionality. There was also nothing exceptional about the proceedings

  in the PTAB.

         Wargaming made no requests for fees or sanctions at the PTAB and is thus precluded

  from seeking to declare the District Court proceeding exceptional based upon any activity at the

  PTAB. Wargaming in its brief asserts that the District Court is the best place to judge improper

  activity that occurred at the PTAB, because the PTAB is only good at determining validity. Yet,

  Wargaming asked the PTAB to determine service, not the District Court. It should thus be the

  PTAB that determines wether or not GAT's position on service was sanctionable. \

         Wargaming is continuing its gamesmanship of intentionally bringing issues in the wrong

  forum, i.e. ask the PTAB to determine service in the District Court and ask the District Court to

  determine abuse of proper procedure in the PTAB.

         Any assertion of misconduct based on abusing the process at the PTAB should have been

  raised and addressed first at the PTAB. Failing to raise an issue of sanctions at the PTAB,

  Wargaming cannot now ask the Court to make such an assessment and thus is not entitled to any

  PTAB legal fees. see American Vehicular Sciences LLC v. Autoliv Inc., at 24:

                                                 -18-
Case 2:16-cv-06554-JAK-SK Document 62 Filed 04/29/20 Page 22 of 25 Page ID #:1344



         Further, the PTAB, in its Final Written Decisions on the three IPRs, made no
         finding that AVS's position was "meritless," "frivolous," "baseless," etc., but only
         that it did not find AVS's arguments "persuasive." (See, e.g., DEs 40-9 at 25, 29;
         40-10 at 20.) While I recognize that Defendants could be "entitled to reasonable
         attorney fees based upon the premise" that the IPRs "substituted for the district
         court litigation," PPG Indus., 840 F.2d at 1569 , if AVS's posture in the PTAB
         were as egregious as Defendants now portray, it is nonetheless curious that: (1)
         the PTAB, which could have awarded attorney fees sua sponte, did not do so;
         and, (2) Defendants made no request for fees or for a finding of exceptionality in
         the PTAB (Tr. at 20-21), the very tribunal which was so deeply ensconced in the
         merits of the respective positions taken in the IPR proceedings and which has a
         particular expertise in evaluating the arguments made with respect to prior art,
         priority and presumably validity.

  The PTAB was "the very tribunal which was so deeply ensconced in the merits of the respective

  positions taken in the IPR proceedings" and was fully involved in the procedural activities now

  complained of by Wargaming. Yet, Wargaming never asked the PTAB for an award of fees.

  The PTAB made no sue sponte findings of exceptionality, bad faith, improper arguments,

  improper motive, nothing.

         A "party cannot simply hide under a rock, quietly documenting all the ways it's been
         wronged, so that it can march out its 'parade of horribles' after all is said and done.'"

         Stone Basket ,LLC v. Cook Med. LLC, 892 F.3d 1175 at 1181 (Fed. Cir. 2017).



  VII.   WARGAMING’S FEE AMOUNT IS NOT REASONABLE

         Wargaming is seeking fees of $133,682 for the single issue of proper service, claiming to

  have spent 267 hours of experienced attorney time on this one minor issue at an hourly rate of

  over $500. Wargaming does not explain how this one issue accounted for fully 1/3 (one third) of

  the total time spent on the IPR. Simply listing bulk time entries does not meet the standard of

  specificity and justification for that excessive expenditure of time.

         Examples of unjustified excessive time:


                                                  -19-
Case 2:16-cv-06554-JAK-SK Document 62 Filed 04/29/20 Page 23 of 25 Page ID #:1345



                 Task 1: Investigate Service Arguments in the Patent Owner’s
                 Preliminary Response (POPR)

  The service arguments in the POPR consisted of two one-page exhibits 2001 and 2002 and one

  assertion, i.e. Wargaming was served by Mr. Talbot in December 2015. Yet, Wargaming

  counsel had three attorneys duplicating each others efforts and spending a total of 18.8 hours

  contemplating this issue. There is no explanation as to why "highly qualified and experienced"

  counsel required so much time on such a simple task.

                 Task 2: Analysis and Advice on UK Service Procedure and Law

         There is no explanation for why 12.9 hours of billable time were required to look up the

  rules on service in England. Especially since they are cited on the service documents provided

  by GAT, contained in FRCP 4 and are fairly well known to any experienced counsel.

                 Task 5: Service Discovery in London

         The Talbot deposition (Ex. G) lasted under 3 hours and totaled only 84 pages. This was

  the deposition of a third party so no witness prep occurred. Wargaming counsel spent 41.2 hours

  of billable time during their trip to London. There is again, no explanation as to why the

  amount of time billed bears no relation to the size of the task.

                 Task 13: Appellate Argument on Service

  No explanation as to why 5.5 hours were billed for an oral argument that lasted 30 minutes.

  Especially since counsel had already billed 25.2 hours in preparing for the oral argument.

         Under the Lodestar method, Plaintiff’s attorneys are entitled to be compensated for “all

  hours reasonably spent on the matter.” Serrano IV, supra, 32 Cal.3d at 635, 186 Cal.Rptr. 754,

  652 P.2d 985; Sundance v. Municipal Court, 192 Cal.App.3d 268, 273-274, 237 Cal.Rptr. 269

  (1987). It is the burden of counsel to establish reasonability, yet counsel has not. GAT


                                                  -20-
Case 2:16-cv-06554-JAK-SK Document 62 Filed 04/29/20 Page 24 of 25 Page ID #:1346



  believes that the number of hours should be reduced by 15 hours for task 1, reduced by 10 hours

  for task 2, reduced by 20 hours for task 5 and reduced by 3 hours for task 13.



  VII.    EXPENSES

          Mr. Batts $9,578.86 business class ticket from New York to London is not reasonable

  and the unusual price is not explained. Also, no explanation is given for the $2,685.16 ticket for

  Mr. Ponder with its $600 upgrade. Tickets for round trip direct flights between New York and

  London, average well below $1,000. Even Mr. Ponder's airfare $3,285 falls well outside the

  highest month. see for reference www.faredetective.com:




  The proper expense award should be reduced by at least $7,000 to account for the unexplained

  difference in airfare between Mr. Batts and Mr. Ponder. The expenses should be reduced by

  another $2,000 to account for the unexplained excessive cost of the tickets, well above the

  typical price for this flight.

                                                 -21-
Case 2:16-cv-06554-JAK-SK Document 62 Filed 04/29/20 Page 25 of 25 Page ID #:1347



  VIII. WARGAMING'S INAPPROPRIATE PERSONAL ATTACKS

         Wargaming's inappropriate personal disparagement of counsel is addressed in the Zito

  declaration and is only acknowledged herein as inappropriate.



  IX.    CONCLUSION

         Wargaming has failed to make a showing that this matter was exceptional and its motion

  for fees should be denied in its entirety.



  Dated: April 29, 2020                        Respectfully Submitted,

                                                /s/ Joseph J. Zito
                                               Joseph J. Zito
                                               Luiz Felipe Oliveira
                                               DNL ZITO CASTELLANO
                                               1250 Connecticut Ave.
                                               Suite 700
                                               Washington, D.C., 20036

                                               Attorneys for Plaintiff Game and Technology Co.




                                     CERTIFICATE OF SERVICE

         I hereby certify that the foregoing document was served upon all counsel of record who
  are deemed to have consented to electronic service via the CM/ECF system on April 29, 2020, in
  accordance with Rule 5-3.2 of the Local Civil Rules of the United States District Court for the
  Central District of California.


                                                        /s/ Joseph J. Zito
                                                       Joseph J. Zito

                                                -22-
